Title: To Thomas Jefferson from Joel Yancey, 1 July 1823
From: Yancey, Joel
To: Jefferson, Thomas


                        
                        
                    Yancey Joel1816. Dec. 31.1st note550off 1st instalmt Univy505001818. May 1.2d Note400off 2d instalmt503501819. Apr. 27.3d Note400off 3d instalmt503501820. Apr. 30.4th Note400.off 4th instalmt503501821. Apr. 30.5th Note4001822. Apr. 30.6th Note400off. value of Lucy40019501823. July 1.Dy m DInt. on 1st note500. from 1816. Dec. 31.6–6195.2d do350. from 1818. May 1.5–2108.503d do350. from 1819. Apr. 27.4–2–387.734th do350. from 1820. Apr. 303–266.505th do400. from 1821. Apr. 30.2–252.509.73Int. on 1950D from 1823. July 1. (@117D) till pd